Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-0498)

Complainant
v.

Pranay Corporation
d/b/a Smoke For Less,

Respondent.
Docket No. C-13-696
Decision No. CR2843

Date: June 25, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving a complaint
on Respondent, Pranay Corporation d/b/a Smoke For Less, at 1026 Weiland Road,
Buffalo Grove, Illinois 60089, and by filing a copy of the complaint with the
Food and Drug Administration's (FDA) Division of Dockets Management. The
complaint alleges that Smoke For Less impermissibly sold tobacco products to a
minor and utilized a self-service display to sell tobacco products in a non-exempt
facility, violating the Federal Food, Drug, and Cosmetic Act (Act) and its
implementing regulations, 21 C.F.R. Part 1140. CTP seeks to impose a $250 civil
money penalty against Respondent Smoke For Less.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on May 9, 2013, CTP served the
complaint on Respondent Smoke For Less by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to
21 C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Smoke For Less has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the Complaint
(but not its conclusory statements) are true. Specifically:

e At Respondent's business establishment, 1026 Weiland Road, Buffalo
Grove, Illinois 60089, on March 26, 2012, an FDA-commissioned inspector
observed Respondent’s staff sell cigarettes or smokeless tobacco to a
person younger than 18 years of age;

e Ina warning letter issued May 10, 2012, CTP informed Respondent of the
inspector's March 26, 2012 observations, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that if
Respondent failed to correct its violation, a civil money penalty or other
regulatory action could result;

e During a two-part inspection conducted on December 4, 2012, and
December 6, 2012, at Respondent's business establishment, 1026 Weiland
Road, Buffalo Grove, Illinois 60089, an FDA-commissioned inspector
observed a self-service display of roll-your-own cigarette tobacco on the
establishment’s wall, across from the checkout counter. Further, the
inspector observed a person younger than 18 years of age enter the
establishment, and the establishment’s owner confirmed that persons
younger than 18 years of age are allowed to enter the establishment as a
matter of course.

These facts establish the liability of Respondent Smoke For Less under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at
21 C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C. 387(a); see

21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R.
§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person
younger than 18 years of age. Under 21 C.F.R. § 1140.16(c), retailers are
prohibited from using self-service displays to sell cigarettes or smokeless tobacco,
unless the facility is one in which persons younger than 18 years of age are not
permitted to enter at any time, 21 C.F.R. § 1140.16(c)(2)(ii).
A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against
Respondent Pranay Corporation d/b/a Smoke For Less. Pursuant to 21 C.F.R.
section 17.11 (b), this order becomes final and binding upon both parties after
30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

